Title: From Benjamin Franklin to John Jay, 29 September 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy Sept 29. 1781
I received yours of the 10th. Instant, and have given Orders that you should have the Credit you require for October & November; viz. 16157 Dollars. Please to let me know if this Sum includes the Ballance of the 25,000 Dollars.
I begin to have Hopes of the Loan in Holland, in which Case, I shall be able also to pay your next Years Salaries. But in that Case, the Drafts should be quarterly: And if you think any thing can be sav’d by it, you may dispose of your Bills on me as you think proper. Please to explain this Saving. I was told there was none. By a Line in Mr. Carmichael’s Letter, I have Hopes of seeing you. He mentions your Intention of sending some Papers by the Courier. They are not come. I have only receiv’d your good Reasons for refusing Payment of certain Bills. I can now only add that I am ever, with great Esteem, Dear Sir, Your most Obedient & most humble Servt.
B Franklin

I cannot now write to Mr. C.His Exy. J. Jay Esqr.
 
Endorsed: Doctr. Franklin 29 Septr. 1781
